Citation Nr: 0734852	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  96-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 14, 
2003, for the grant of service connection for diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from October 1974 to September 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which, in part, granted service 
connection for diabetes mellitus and assigned an effective 
date of August 14, 2003, for that grant.

In October 2006, the Board disposed of other issues on appeal 
and remanded the effective date claim here on appeal for due 
process purposes to ensure that proper notice was provided.  
The matter is now properly returned to the Board for further 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran first filed a claim for service connection 
for diabetes mellitus in September 1994, but later withdrew 
his perfected appeal of the RO's March 1995 denial of this 
claim.  The March 1995 rating decision became final.

3.  The veteran submitted a letter on August 14, 2003, 
requesting that his claim of entitlement to service 
connection for diabetes mellitus be reopened.

4.  A VA medical record dated August 21, 2002, within one 
year of the August 14, 2003 request to reopen, meets the 
requirements of an informal claim for benefits.


CONCLUSION OF LAW

Criteria for an effective date of August 21, 2002, for the 
grant of entitlement to service connection for diabetes 
mellitus have been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, and 5110 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.400, 
3.155, 3.157 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that VA has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

The veteran's claim on appeal was received in August 2003.  
Following adjudication of the claim in August 2004, and 
remand by the Board in October 2006, the RO, via the Appeals 
Management Center, sent a duty to assist letter in January 
2007 regarding the effective date issue here on appeal in 
compliance with the decision of United States Court of 
Appeals for Veterans Claims (Court) in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and pertinent to this matter, the effective date 
of an award.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to an earlier effective date, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  As such, the Board finds that VA met its duty to 
notify the veteran and any defect in notice has not 
undermined the essential fairness of the adjudication process 
as the veteran has shown his understanding of the evidence 
necessary to substantiate his claim.

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
There is no suggestion that there are any outstanding records 
pertinent to this claim.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As this case involves 
the proper assignment of an effective date for service 
connection, an examination is not required.  Thus, the Board 
finds that VA has also met its duty to assist this veteran 
and the merits of the claim will now be addressed.

The veteran asserts that an effective date prior to August 
2003 should be assigned because he developed diabetes many 
years earlier than 2003.  He contends that the date of his 
previously denied claim should be used in determining the 
effective date for the grant of benefits.  The veteran does 
not, however, dispute the fact that he withdrew his appeal of 
the original denial of benefits sought in relation to 
elevated blood sugar. 

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  A report of examination or hospitalization, which 
meets the requirements of 38 C.F.R. § 3.157, will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or VA issue, if the 
report relates to a disability which may establish 
entitlement.  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If 
the claimant does not initiate an appeal within one year, or 
if the claimant fails to perfect the appeal by filing a 
timely substantive appeal, or if the claimant initiates a 
timely appeal and the appeal is later withdrawn or denied, 
the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 
20.302, 20.1100, 20.1103.  Any award based on a subsequently 
filed application for benefits can be made effective no 
earlier than the date of the new application.  See 38 
U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  See 38 
C.F.R. § 3.157(b).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran essentially filed a claim for service connection 
for diabetes on September 21, 1994, when he alleged 
entitlement to service connection for "elevated blood 
sugar."  In March 1995, the RO denied entitlement to service 
connection for "elevated blood sugar" as not well grounded.  
The veteran filed a notice of disagreement with this rating 
in September 1995 and perfected his appeal in December 1995 
following the issuance of a statement of the case in November 
1995.  At a personal hearing conducted in July 1996, however, 
the veteran withdrew the issue on appeal.  As such, the March 
1995 RO decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1995).

On August 14, 2003, the veteran filed a formal claim for 
entitlement to service connection for diabetes mellitus.  
Because this is a claim to reopen a previously denied issue, 
the Board must determine whether communications from the 
veteran or any records in VA's actual or constructive 
possession could constitute an informal claim filed within 
one year of the August 14, 2003 formal claim.  

Prior to August 14, 2003, neither the veteran nor his 
representative submitted communications that could broadly be 
construed as a formal or informal claim to reopen the 
previously denied claim.  In reviewing VA treatment records, 
however, the Board notes that there are records of VA 
treatment that predate the August 14, 2003 claim that clearly 
show a diagnosis of diabetes.  Among these are records 
showing treatment for diabetes mellitus as early as February 
2000 when the veteran was seen in podiatry for complaints 
associated with newly diagnosed diabetes mellitus type II.  
The veteran continued to be seen for diabetes monitoring, 
with diabetic foot examinations scheduled in December 2001 
and May 2002.  Because these records were created more than 
one year before the August 14, 2003, they cannot serve as a 
valid informal claim.

On August 21, 2002, the veteran was seen at a VA medical 
center for complaints of back pain and again underwent 
monitoring of diabetic symptoms, with diabetic parameters 
reported, including blood tests which were administered on 
August 19, 2002.  He underwent physical examination on August 
21, 2002, and a diagnosis of diabetes mellitus, type II, was 
rendered.  This is the earliest record showing diabetes 
mellitus being addressed that falls within one year of the 
August 14, 2003, formal claim.  As this record addresses 
diabetes, was constructively in VA's possession within one 
year before the formal claim was filed, the Board construes 
it to be an informal claim for service connection for 
diabetes despite the fact that etiology of the diabetes was 
not specifically addressed in this record.  The date of this 
informal claim is August 21, 2002, the date a diagnosis of 
diabetes mellitus was rendered.  

Following a complete review of the record and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that August 21, 2002, is the earliest possible effective date 
for the grant of service connection for diabetes mellitus, 
type II.  Because the veteran's earlier claim was resolved in 
a final decision by the RO, the date of his original claim in 
1994 cannot be assigned.


ORDER

An effective date of August 21, 2002, for the grant of 
service connection for diabetes mellitus is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


